Citation Nr: 0115323	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

The propriety of the initial noncompensable rating for 
cirrhosis of the liver, due to hepatitis B, post-operative 
liver transplant.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from March 1956 to 
February 1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision in which the RO denied the veteran's claim of 
service connection for cirrhosis of the liver, hepatitis B 
and post-operative residuals of a liver transplant.  The 
veteran was afforded a hearing at the RO in December 1996, 
and a hearing before a member of the Board in May 1998 in 
Washington, D.C.  By decision of September 1998, the case was 
remanded by the Board for further development.  Thereafter, 
the RO granted service connection for cirrhosis of the liver 
due to hepatitis B, post-operative liver transplant, and 
assigned a noncompensable disability evaluation, effective 
August 1, 1995, in a December 1998 rating decision.  The 
veteran has appealed for a higher initial rating.  The 
veteran and his daughter appeared before the undersigned 
member of the Board for a hearing in Washington, D.C., in 
January 2001.

Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(appeals from original awards are not construed as 
claims for increased ratings).


REMAND

By way of background, the Board notes that in a December 1998 
rating decision, the RO granted service connection for 
cirrhosis of the liver due to hepatitis B, post-operative 
liver transplant, rated 0 percent disabling effective August 
1, 1995.  The veteran's liver disability has been evaluated 
by analogy to the provisions of Diagnostic Code 7345 
pertaining to infectious hepatitis, and Diagnostic Code 7312 
pertaining to cirrhosis of the liver.  There is no Diagnostic 
Code pertaining to a liver transplant or post-operative 
residuals thereof.  38 C.F.R. § 4.20 provides that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  The rating schedule 
provides Diagnostic Codes for both heart and kidney 
transplants (Diagnostic Codes 7019 and 7531, respectively) 
with a minimum 30 percent rating following organ transplant.

In addition, the Board finds that the evidence of record in 
this case has raised the issue of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321 (b) (1) based on the absence of a diagnostic code for 
the veteran's disability, as well as his contention that his 
disability has interfered with his ability to work.

Following a complete review of the claims folder, the Board 
concludes that additional development is warranted to more 
fully assess the current nature and severity of the veteran's 
post-operative residuals of the liver transplant with 
specific focus on the affect(s) of the medication for 
immunosuppression on his ability to function and on his 
ability to engage in gainful employment.

On VA examination in October 1998, the veteran was noted to 
have had a liver transplant in October 1993 with fairly good 
results since that time.  It was indicated that he was 
following a regular diet without dietary restrictions.  He 
did not have any episodes of colic and was not reported to 
have any significant fatigue, weakness, depression or 
anxiety.  The VA examiner concluded that the veteran was 
fairly stable with good liver function following his liver 
transplant.

On a subsequent VA examination in December 1998, the VA 
examiner did not comment on the veteran's current symptoms 
following his liver transplant or side effects from his 
medication for immunosuppression.

However, the Board notes that the veteran has related in 
various correspondence and in his testimony at the hearings 
that he has a number of symptoms and limitations following 
his liver transplant, due primarily to the medication he is 
required to take for immunosuppression.  These symptoms 
include: vertigo, imbalance, mental depression, fatigue, 
weakness, drowsiness, and diverticulitis.  He has also 
reported that he has no resistance to infections due to his 
medication for immunosuppression, and he has trouble staying 
awake for more than 15 or 20 minutes when he is reading.

At the January 2001 Board hearing before the undersigned 
member of the Board, the veteran testified that he is nearly 
prevented from engaging in any activity because of the side 
effects of medications required for immunosuppression 
following his liver transplant.  The veteran described that 
his limitations and side effects from his medication render 
him useless and unable to care for himself at times or to 
earn a living.  He described an incident in which he 
experienced vertigo and fell on his way into a restaurant; he 
sustained a cracked rib as a result of his balance problems.  
He indicated that his doctors have told him that his symptoms 
are related to the medication he is taking for 
immunosuppression.  He noted that the liver transplant was a 
success and that his liver function tests show that he is 
doing very well.  The biggest problem he has now is due to 
the medications he is required to take for the rest of his 
life.  The veteran's daughter testified that she has observed 
the veteran's fatigue and the slowing down.  She indicated 
that it has been very wearing for him to take all of the 
drugs every day and he has had one serious rejection episode 
in which he was hospitalized for a significant period of 
time.

At the hearing, additional records were identified that had 
not been associated with the claims folder including records 
from St. Mary's Hospital in Norton, Virginia, from 1991 to 
the present; records from the clinic at St. Mary's Hospital 
in Norton, Virginia, up to the present; and additional 
records pertaining to the veteran's liver transplant that was 
performed at Baylor University Hospital in 1993, as well as 
annual check-ups thereafter, in Dallas, Texas.  The veteran's 
representative indicated that such records would be submitted 
after the hearing and the claims file was held open for 60 
days to allow for the receipt of this additional evidence.

Subsequent to the hearing, records were received from Baylor 
University Medical Center pertaining to the veteran's liver 
transplant in October 1993.  No additional records from St. 
Mary's Hospital, St. Mary's Clinic, or records of the 
veteran's annual check-ups in Dallas, Texas, have been 
received or associated with the claims folder.

A March 2001 letter from Souhail G. Shamiyeh, M.D., noted 
that he had treated the veteran after his liver transplant 
but had not seen him since September 2000.  Dr. Shamiyeh 
indicated that his records pertaining to treatment of the 
veteran were located at the Medical Associates of Norton.  
The veteran's medical records have not been obtained from 
that facility for association with the claims folder.

A March 2001 letter from Marlon F. Levy, M.D., noted that the 
veteran had been treated for symptoms related to long-term 
management on immunosuppression including coronary artery 
disease, infection, rejection, diabetes and long-term renal 
dysfunction.  It was indicated that the veteran would require 
long-term medical management for these symptoms and would not 
be withdrawn from his immunosuppression.

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination with a liver specialist to 
obtain a medical opinion as to the current severity of the 
veteran's service-connected hepatitis B and cirrhosis of the 
liver with post-operative residuals of a liver transplant.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

However, prior to scheduling the veteran to undergo an 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, 
specifically to include the records referenced at the hearing 
from the St. Mary's Hospital and St. Mary's Clinic, in 
Norton, Virginia, and the annual check-ups from a medical 
facility in Dallas, Texas.  The veteran has not indicated 
that he has received any VA treatment for his service-
connected disability.  If the RO ascertains that the veteran 
has received treatment from a VA facility, those records are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, and the RO 
must obtain them for association with the claims folder.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

For the foregoing reasons, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his hepatitis B and 
cirrhosis of the liver with post-
operative residuals of a liver transplant 
since December 1998, the date of the most 
recent VA examination.  Based on his 
response, the RO should obtain a copy of 
all pertinent medical records from any 
source(s) or facility(ies) identified by 
the veteran, to include St. Mary's 
Hospital and St. Mary's Clinic in Norton, 
Virginia, and the medical facility 
wherein the veteran had annual check-ups 
in Dallas, Texas, following his liver 
transplant in October 1993.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran should be 
notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA examination with a liver 
specialist.  The purpose of the 
examination is to ascertain the nature 
and extent of the post-operative 
residuals of the veteran's liver 
transplant with specific emphasis on the 
effects of the medication the veteran is 
required to take for immunosuppression.  
The claims folder, along with a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
examining physician in connection with 
the examination.  All appropriate tests 
and studies should be conducted.  
Moreover, all clinical findings should 
reported in detail.  Following 
examination, the VA examiner must respond 
to the following questions: (a) provide a 
detailed history of the veteran's current 
symptoms; (b) comment in detail on the 
medication the veteran is taking for 
immunosuppression and identify the side 
effects of those medications; (c) 
indicate whether the side effects of the 
veteran's medication for 
immunosuppression results in a marked 
interference with employment or precludes 
the veteran from engaging in gainful 
employment.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim for a 
higher initial rating for cirrhosis of 
the liver and post-operative residuals 
of a liver transplant in light of all 
pertinent evidence, and all applicable 
law, regulations, and case law, 
including Fenderson, supra, and the 
provisions of 38 C.F.R. § 3.321 (b) (1).  
The RO must provide full reasons and 
bases for its determinations, addressing 
all issues and concerns noted in this 
REMAND.

4.  If any benefit remains denied, the 
veteran should be provided with an SSOC 
and given the opportunity to respond 
within the applicable time before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


